Citation Nr: 9907035	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a thymoma, claimed as a 
soft tissue sarcoma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Regional Office (RO) that denied the veteran's claims of 
service connection for a skin disorder and soft tissue sarcoma 
as residuals of exposure to Agent Orange.   In a September 
1998 decision, the Board denied the veteran's claim of service 
connection for skin cancer.   The recharacterized issue of 
service connection for a thymoma, claimed as a soft tissue 
sarcoma, was remanded for additional development.  

In a September 17, 1998 determination, the Board denied the 
veteran's request for reconsideration of the claim of service 
connection for skin cancer.  At that time, the veteran was 
notified that his request for reconsideration had also been 
construed as a claim based on clear and unmistakable error 
(CUE) of a Board decision.  Pursuant to Public Law No. 105-
111, enacted November 21, 1997, the Board was granted 
authority to revise prior decisions based on clear and 
unmistakable error.  Final rules pertaining to the revision 
of Board decisions became effective February 12, 1999.  See 
64 Fed. Reg. 2134 (1999).  The veteran will be contacted to 
determine whether he desires to move for review of the prior 
Board decision on the grounds of clear and unmistakable 
error.  


REMAND

In the September 1998 Board remand, the Board directed the RO 
to afford the veteran the opportunity to complete his 
application concerning his claim of service connection for a 
thymoma, claimed as a soft tissue sarcoma, by submitting 
statements from physicians who had stated that his thymoma 
was indeed a soft tissue sarcoma.  This information is 
relevant since a soft tissue sarcoma is a disease associated 
with exposure to herbicide agents while a thymoma is not.  
See 38 C.F.R. § 3.309(e) (1998).  

In September 1998, the RO issued a letter to the veteran 
concerning his need to submit additional evidence regarding 
his claim of service connection a thymoma, claimed as a soft 
tissue sarcoma.  Subsequent to issuance of the September 1998 
RO letter, the veteran's claims folder was apparently 
forwarded to the Board in conjunction with the veteran's 
motion for reconsideration of service connection for cancer 
of the skin that was received in October 1998.  Submitted in 
conjunction with the veteran's motion for reconsideration 
were VA clinical records from the 1980's along with other 
medical data.  These records appear pertinent to the 
veteran's claim.  

A review of the claims folder shows that it has remained at 
the Board and that the RO has not had the opportunity to 
review any additional evidence that has been submitted or 
issue a supplemental statement of the case on this matter.  
In fact, the issue of service connection for a thymoma, 
claimed as a soft tissue sarcoma, has not been recertified to 
the Board for appeal.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following action:

The RO should complete the development 
directed in the remand order of September 
1998.    

If the benefit sought on appeal is not granted, a 
supplemental statement of the case should be issued.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  This REMAND is 
to ensure the veteran is afforded due process of law.  The 
Board intimates no opinion as to the final outcome warranted 
in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



of Veterans 

- 3 -


